Exhibit 99.1 e.l.f. Beauty Announces First Quarter 2017 Results - Delivers 15% net sales growth over Q1 2016 - - Reaffirms guidance of 24% to 28% net sales growth for 2017 - OAKLAND, California; May 10, 2017 — e.l.f. Beauty (NYSE: ELF), today announced results for the three-month period ended March 31, 2017. “We are pleased to report a strong start to the year as e.l.f. grew net sales by 15%, expanded gross margin nearly 750 basis points, and made progress toward our mission to make luxurious beauty accessible for all,” stated Tarang Amin, Chairman and Chief Executive Officer. “This performance is notable given the significant amount of shipments to customers for shelf resets in Q1 2016.”
